GANTT, J.
This is a proceeding by mandamus for the salary of the relator and five others, as patrolmen. '
They had all fully served their appointed terms, and were simply holdovers when they were removed. The circuit court allowed the claim of Laber from October 17, 1895, to November 1, 1895, at the rate of $83.33 1-3 a month; of P. D. Westervelt from September 15, 1894, to September 23, 1896, and of James W. Young from October 17,1895, to November 1,1897, and denied the claims of the other three, and defendants appealed.
Laber was appointed a regular patrolman on November 1, 1887, for a term of four years and served until October 17, 1895.
*398"Westervelt was appointed a regular patrolman June 14, 1875, resigned June 14, 1881; was appointed a special June 15, 1884, and was dropped September 15, 1894.
Young was appointed a .patrolman November 1, 1889, for a term of four years, which, he fully served, and held over until October 17, 1895, when he was dropped.
They all claim reappointments by implication. The judgment in their favor was erroneous. [State ex rel. Rife v. Hawes, ante, p. 360.] It is, therefore, reversed, and the writ quashed.
All ’concur.